DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 21, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Far et al (US 10283037 B1).
As claim 1: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating “optoelectronic semiconductor chips 501/601”; cols. 9-11), comprising
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Fig. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 530/630” and “a shift register 532-534/632-634”; cols. 9-11, wherein a counter and a comparator represents a shift register), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Fig. 5, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip 501), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Fig. 5, “an LED data input DATA” coupled to a data input of the memory 530 and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Fig. 5, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein a DATA CLOCK ROUTING provides a reference cycle signal), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-6, the memory 530/630 which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal DATA CLOCK; cols. 9-11), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register 532-534/632-634 comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630 and a data output; cols. 9-11), 
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7, the shift register is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-7, the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output; cols. 9-12), and 
wherein the control unit comprises a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate the PWM clock signal depending on the reference clock signal (Figs. 4-6, “a PWM clock generator 406” having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register 532-534/632-634 and configured to generate the PWM clock signal depending on the reference clock signal; cols. 9-11, wherein a non-linear clock generator provides a reference clock signal to the clock input of the PWM clock generator). 
As to claim 10: Far discloses the control unit comprises a reference clock generator for generating the reference clock signal, which is coupled to the clock input of the PWM clock generator (Figs. 4-6, the control unit comprises “a reference clock generator 418” for generating the reference clock signal, which is coupled to the clock input of the PWM clock generator 406; cols. 9-11). 
As to claim 21: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating optoelectronic semiconductor chips 501/601; cols. 9-11), comprising 
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Figs. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 503/603” and “a shift register 532-534/632-634”; cols. 9-11), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Figs. 5-6, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip; cols. 9-11), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Figs. 4-6, “an LED data input DATA” coupled to a data input of the memory 530/630” and via which “a data parameter DATA” can be provided which is representative of a current for operating the first semiconductor chip 501/601”; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 4-6, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530/630 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein a DATA CLOCK ROUTING provides a reference cycle signal), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-7, the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal; cols. 7-12), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register 532-534/632/634 comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630, and a data output; cols. 9-11, wherein a PWM CLOCK ROUTING provides a PWM clock signal to the clock input of the shift register), 
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7 show the shift register 532-534/632-634 is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-7, the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output; cols. 9-12), 
wherein the control unit comprises a PWM clock generator having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register and configured to generate the PWM clock signal depending on the reference clock signal (Figs. 4-7, the control unit comprises “a PWM clock generator 406” having a clock input via which a reference clock signal can be provided, wherein the PWM clock generator is coupled to the clock input of the respective shift register 532-534/632-634 and configured to generate the PWM clock signal depending on the reference clock signal; cols. 9-12, wherein a non-linear clock generator provides a reference clock signal to the input of the PWM clock generator), 
wherein the first semiconductor chip is configured to emit red light (Figs. 4-7, the first semiconductor chip is configured to emit red light; cols. 9-12), wherein the arrangement further comprises: 
- a second semiconductor chip having a first and second electrode and configured to emit green light during operation (Figs. 4-7, a second semiconductor chip having a first and second electrode and configured to emit green light during operation; cols. 7-12), and 
- a third semiconductor chip having a first and second electrode and adapted to emit blue light during operation (Figs. 4-7, a third semiconductor chip having a first and second electrode and adapted to emit blue light during operation; cols. 9-12), 
wherein the data parameter is representative of a current for operating the respective semiconductor chip (Figs. 4-7, the data parameter is representative of a current for operating the respective semiconductor chip; cols.9-12), and 
wherein the control unit is configured to adjust the current for operating the respective semiconductor chip depending on the memory value (Figs. 4-7, the control unit is configured to adjust the current for operating the respective semiconductor chip 601 depending on the memory value; cols. 9-12).
As to claim 23: Far discloses an arrangement for operating optoelectronic semiconductor chips (Figs. 4-6, “an arrangement 400” for operating “optoelectronic semiconductor chips 601”; cols. 9-11), comprising 
- a first semiconductor chip having a first and a second electrode and configured to emit electromagnetic radiation during operation (Figs. 5-6, “a first semiconductor chip 501/601” having a first and a second electrode and configured to emit electromagnetic radiation during operation; cols. 9-11), 
7Application No. 16/648,812Docket No. 6519-0002OSR- a control unit which comprises a memory and a shift register (Figs. 4-6, a control unit which comprises “a memory 530/630”and “a shift register 532-534/632-634; cols. 9-11), 
- a first LED voltage input coupled to the first electrode of the first semiconductor chip (Figs. 5-6, “a first LED voltage input Vdd” coupled to the first electrode of the first semiconductor chip 501/601; cols. 9-11), 
- an LED data input coupled to a data input of the memory and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip (Figs. 4-6, “an LED data input DATA” coupled to a data input of the memory 530/630 and via which a data parameter can be provided which is representative of a current for operating the first semiconductor chip; cols. 9-11), and 
- a cycle input, which is coupled to an input of the memory and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement (Figs. 4-6, “a cycle input DATA CLOCK”, which is coupled to an input of the memory 530/630 and via which a reference cycle signal can be provided which is external with respect to the arrangement and representative of an operating phase of the arrangement; cols. 9-11, wherein “a DATA CLOCK ROUTING” provides a reference cycle signal to the input of the memory), 
wherein the memory which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal (Figs. 4-7, the memory 530/630 which has a storage capacity > 3 bits and is configured to record the data parameter as a memory value depending on the reference cycle signal; cols. 9-12), 
wherein the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory, and a data output (Figs. 4-6, the shift register comprises a clock input via which a PWM clock signal can be provided, a data input which is coupled to an output of the memory 530/630, and a data output; cols. 9-11, wherein a PWM CLOCK ROUTING provides a PWM clock signal to the input of the shift register), 
wherein the shift register is configured to receive an initial shift value in each case depending on the memory value, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output (Figs. 4-7, the shift register is configured to receive an initial shift value in each case depending on the memory value 530/630, to shift the respective shift value bit by bit depending on the PWM clock signal and to output it as a control value via the data output; cols. 9-12), and 
wherein the control unit is configured to adjust the current for operating the first semiconductor chip by providing the control value via the data output (Figs. 4-6, the control unit is configured to adjust the current for operating the first semiconductor chip 601 by providing the control value via the data output; cols. 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1) in view of KANG (US 2017/0256209 A1).
As to claim 8: Far discloses a switch per semiconductor chip, which is coupled to the data output of the respective shift register, and a first current source connected in series to the first semiconductor chip and to the switch, wherein the control unit is configured to set the switch into a first or second switching state depending on the control value (Figs. 5-6 show a switch per semiconductor chip 501/601, which is coupled to the data output of the respective shift register 534/634, and “a first current source 536” connected in series to the first semiconductor chip 501/601 and to the switch, wherein the control unit is configured to set the switch into a first or second switching state depending on the control value; cols. 9-11), wherein 
- the switch is configured, depending on the respective switching state, to couple or decouple the respective the semiconductor chips to or from an IC voltage input and thus to adjust the current for operating the respective semiconductor chip (Figs. 5-6 show the switch is configured, depending on the respective switching state, to couple or decouple the respective the semiconductor chips 601 to or from “an IC voltage input Vdd” and thus to adjust the current for operating the respective semiconductor chip 601; cols. 9-11).
Far does not expressly disclose the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips. However, Kang teaches an arrangement for operating optoelectronic semiconductor chips comprises a switch (Fig. 6, “an arrangement 500” for operating “optoelectronic semiconductor chips 520” comprises “a switch 510”; ¶0078-0088), wherein the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips (Figs. 5-6, the switch 510 is coupled to “a second electrode of the semiconductor chips 520”, such that the switch 510 is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips 520; ¶0078-0088). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to rearrange the switch to couple with the second electrode of the semiconductor chips, such that the switch is coupled to the second electrode of the semiconductor chips, such that the switch is configured, depending on the respective switching state, to couple or decouple the respective second electrode of the semiconductor chips to or from an IC voltage input and thus to adjust the current for operating the respective semiconductor chip as taught by Kang. The motivation would have been in order to be configured to turn on the plurality of LEDs and then to adjust respective turn-off time periods of the plurality of LEDs to adjust brightness of the plurality of LEDs (Kang: Abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Far et al (US 10283037 B1) in view of TU et al (CN 106255273 A).

As to claim 11: Far does not expressly disclose the shift register is configured as a circular shift register. However, Tu teaches an arrangement for operating optoelectronic semiconductor chips includes a circular shift register for controlling a switch, wherein the switch is coupled to a second electrode of a semiconductor chips to couple or decouple the respective second electrode of the semiconductor chips (Figs. 1-2, an arrangement for operating “optoelectronic semiconductor chips LED” includes a circular shift register for controlling “a switch M”, wherein the switch is coupled to “a second electrode of a semiconductor chips LED to couple or decouple the respective second electrode of the semiconductor chips; ¶0009-0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Far to substitute a circular shift register for replacing the shift register, such that the shift register is configured as a circular shift register as taught by Tu. The motivation would have been in order to control LED light (Tu: ¶0024).

Response to Arguments
Applicant’s arguments on March 17, 2022 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693